Case 18-05982        Doc 48     Filed 11/19/18     Entered 11/19/18 12:18:49          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 05982
         Virgil Cambric
         Valencia Cambric
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/02/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/22/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-05982               Doc 48         Filed 11/19/18    Entered 11/19/18 12:18:49                Desc         Page 2
                                                            of 3



 Receipts:

            Total paid by or on behalf of the debtor                     $1,833.00
            Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                              $1,833.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $1,750.52
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                   $82.48
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $1,833.00

 Attorney fees paid and disclosed by debtor:                           $388.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 AT&T                                      Unsecured         307.45           NA              NA            0.00       0.00
 Ad Astra Recovery                         Unsecured      2,099.00            NA              NA            0.00       0.00
 Afni                                      Unsecured         421.00           NA              NA            0.00       0.00
 American Web Loans                        Unsecured      1,802.00            NA              NA            0.00       0.00
 Chase Bank                                Unsecured         553.38           NA              NA            0.00       0.00
 City of Chicago Dept. of Finance          Unsecured      1,395.60            NA              NA            0.00       0.00
 Comed                                     Unsecured      1,228.78            NA              NA            0.00       0.00
 Commonwealth Financial Systems            Unsecured         854.00           NA              NA            0.00       0.00
 Cook County Clerk                         Secured       25,362.49            NA        25,362.49           0.00       0.00
 Cook County Treasurer                     Secured        3,026.78       3,026.78        3,026.78           0.00       0.00
 Credit Acceptance                         Unsecured     11,231.00            NA              NA            0.00       0.00
 Credit Acceptance Corp                    Secured             0.00    11,217.83        11,217.83           0.00       0.00
 Dish Network                              Unsecured         421.14           NA              NA            0.00       0.00
 First Premier Bank                        Unsecured         881.00           NA              NA            0.00       0.00
 I C System Inc                            Unsecured         307.00           NA              NA            0.00       0.00
 Illinois Dept Of Employment Security      Unsecured         675.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue                  Unsecured      1,364.06            NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00          0.00            0.00           0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414             Secured             0.00        984.95          984.95           0.00       0.00
 Plains Commerce                           Unsecured         668.90           NA              NA            0.00       0.00
 Speedy Cash                               Unsecured      2,099.15            NA              NA            0.00       0.00
 Springleaf Financial                      Unsecured      1,006.53            NA              NA            0.00       0.00
 The City of Country Club Hills RLE        Unsecured         200.00           NA              NA            0.00       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Secured        1,248.91       1,252.59        1,252.59           0.00       0.00
 T-Mobile                                  Unsecured      1,528.10            NA              NA            0.00       0.00
 Village of Riverdale                      Unsecured         200.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-05982        Doc 48      Filed 11/19/18     Entered 11/19/18 12:18:49             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                           $11,217.83               $0.00             $0.00
       All Other Secured                                 $30,626.81               $0.00             $0.00
 TOTAL SECURED:                                          $41,844.64               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,833.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $1,833.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
